DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The amendment filed by Applicant on June 23, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claims 21-23 are acknowledged. Support for4 the amendment is found in instant specification (p. 6, lines 14-25 of instant specification). Specifically, claim 1 has been amended to include the limitations of original claims 4-6. All previous rejections cited below are maintained. The new grounds of rejections of claims 21-23 are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3, 8, 11-13, 17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814.


5. With respect to the amended claim 1 and newly added claims 22-23, 
Imaizumi et al discloses a mixing device comprising (Fig. 1): a casing having a conical interior surface (2a) (which corresponds to a mixing chamber of claims 22 and 23) and a discharge outlet (2b) (corresponding to discharge opening of claims 1, 22-23), a rotor that rotates at its center on the axis of the cone (corresponding to agitator of claims 1, 22-23), a pressure-transport device; and two feed inlets: one –for the curable liquid and the other - for the curing agent (Abstract, col. 5, lines 52-66; col. 4, lines 56-67, Fig. 2),
wherein a blowing agent is used as a foaming component in the curable liquid or the curing agent (col. 6, lines 30-36),
wherein the mixing device further comprises gap-adjustment device capable of altering width of the gap along the axial direction by movement of the rotor along the central axis, thereby controlling the internal pressure of the mixer (col. 3, lines 15-25). The sensors are provided that measure the mixed liquid product for pressure, and the rotor/casing gap is adjusted by axially displacing the rotor or the casing or both (col. 3, lines 26-31; col. 4, lines 40-44). The gap-adjustment device comprises a linear-displacement cylinder and a controller (col. 4, lines 40-45).
6.  Thus, the axially moveable and rotatable rotor of Imaizumi et al that adjusts the rotor/casing gap appears to correspond to “adjusting member arranged displaceably relative to the discharge opening and adjusting a gap between the adjusting member and the discharge opening” as claimed in instant claim 1, and specifically the rotatable Imaizumi et al  appears to correspond to rotating agitator of instant claims 1, 22-23.  The rotor is axially displaced by the gap-adjusting device in order to alter the gap between the rotor and the casing (col. 4, lines 40-42), and thereby appears to be biased in the direction of discharge opening by said gap-adjusting device as cited in instant claim 1.

7.  The gap-adjustment device comprising a linear displacement cylinder and a controller of Imaizumi et al appears to correspond to “a force storage member” as claimed in instant claim 1.  It is further noted that the claimed “force storage member” is cited in instant specification as comprising a spring or hydraulic piston-cylinder unit as well (p. 4, lines 7-15 of instant specification), and the pressure is adjusted directly in the case of the hydraulic piston-cylinder unit (p. 4, lines 13-14 of instant specification). Therefore, by using the combination of the displacement cylinder and the controller in the mixer of Imaizumi et al the pressure in the mixer would be adjusted similarly to the pressure adjustment used in instant invention; the controller biased to the linear-displacement cylinder of Imaizumi et al appears to correspond to the adjusting device as well. Since the process of  Imaizumi et al is a continuous process of mixing (col. 7, lines 22-42), and pressure is constantly determined by the sensors and adjusted by linear-displacement cylinder and a controller, therefore, the adjusting device in the device Imaizumi et al appears to act at least partially continuously, i.e. steplessly. Further, it would have been obvious to a one of ordinary skill in the art to choose the adjusting device that is operatable and adjustable either in steps or continuously, i.e. steplessly, depending on the specific desired operating conditions, especially since 

8.  It is further noted that instant specification does not provide a specific definition of the term “biased” with respect to “the adjusting member being biased in a direction of the discharge opening by a force storage member”.
However, “biasing” in mechanical engineering, as shown below, means applying a mechanical force to a device to establish a reference level to operate the device.


    PNG
    media_image1.png
    184
    675
    media_image1.png
    Greyscale

Therefore, the term “adjusting member is biased in a direction of the discharge opening by a force storage member” of instant claim 1, appears to mean that a force is applied to said adjusting member to establish “the reference level to operate”, i.e. to control and adjust the size of the discharge opening, wherein such force is provided by said force storage member in the direction of said discharge opening.
On the other hand, since the rotor in the mixing device of Imaizumi et al is axially moveable to control the rotor/casing gap and such movement is forced and controlled by the linear-displacement cylinder, therefore, in the mixing device of Imaizumi et al a force appears to be applied (i.e. “biasing”) to the rotor (i.e. “adjusting member”) by   said 

9. As to instant claims 22-23, the pressure of the liquids is controlled; when such pressure of the liquids has trended upward, the control can be exercised by displacing the rotating rotor as so to widen the rotor/casing gap (col. 5, lines 5-12). 
The gap between the rotor and the casing is adjustable (col. 3, lines 29-31). Since the gap is cited as being widened, therefore, in order to widen said gap, the rotor should intrinsically and necessarily be displaced away from the gap.
Thus, the rising pressure from the liquids determines the width of the rotor/casing gap and thereby of discharge outlet, and thus the increased pressure of the liquids appears to correspond at least partially to the “force” that would lead to “displacing” the rotor away from the gap and thus widen the gap. Thus, the pressure of the mixed liquids appears to determine the size of the rotor/casing gap. Further, since the gap-adjusting device, such as linear-displacement cylinder, axially displaces the rotor in order to alter the gap along the axial direction between the rotor and the casing, therefore, the gap-adjusting device along with the increased pressure/”force” of the  liquids appear to control the width of the rotor/casing gap by moving the rotor away from the gap.

10. As to instant claims 21-23, though Imaizumi et al discloses the “force storage member”/gap-adjusting device as being a linear displacement cylinder, but does not recite said member being  in the form of a spring, and does not recite the rotor being displaced by a force of the liquid mix,
Cheng discloses a mixing device for mixing a resin with a fluid foaming agent, comprising: an elongated barrel 10, a cylindrical plunger 12 for continuous rotation within the barrel (col. 2, lines 65-68; Fig. 1), a mixing section with grooves, and further a spring 18 (Fig. 1),
wherein the pressure developed by the mixed material produces a force which causes plunger 12 to move rearward against the force exerted by spring 18; and further spring 18 urges plunger 12 forward, depending on the pressure inside the mixer (col. 4, lines 62-col. 5, lines 3).

    PNG
    media_image2.png
    186
    680
    media_image2.png
    Greyscale

Thus, Cheng explicitly teaches the use of a spring as the force storage means that moves the plunger/agitator back and forth depending on the pressure of the mixed material inside the mixing apparatus.

11. Since not only linear displacement cylinders, but springs are taught in the art as being used as force storage means to move agitator/rotor back and forth inside the mixing device depending on the pressure inside the mixer,  as shown by Cheng, therefore, based on the combined teachings of Cheng and Imaizumi et al, it would have been obvious to a one of ordinary skill in the art to modify, or obvious to try to modify the mixing apparatus of Imaizumi et al by using the spring as the force storage 
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to 

12.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814, in further view of 
Markle (US 4,753,534).

13.  The rejection adequately set forth on pages 10-12 of an Office action mailed on March 3, 2021 and the discussion set forth in paragraphs 5-11 above are incorporated here by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 8, 11-13, 17-18, 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-11 of a copending application 15/740,609 (published US 2018/0194037, claims 1-11 of now issued as US 11,034,059) in view of Imaizumi et al (US 5,902,042), Cheng (US 5,098,267) and  Markle (US 4,753,534).

15.  The rejection is adequately set forth on pages 13-20 of an Office action mailed on March 3, 2021 and is incorporated here by reference.

16. As to amended claim 1 and newly added claims 21-23,
Imaizumi et al discloses a mixing device comprising (Fig. 1): a casing having a conical interior surface (2a) (which corresponds to a mixing chamber of claims 22 and 23) and a discharge outlet (2b) (corresponding to discharge opening of claims 1, 22-23), a rotor that rotates at its center on the axis of the cone (corresponding to agitator of claims 1, 22-23), a pressure-transport device; and two feed inlets: one –for the curable liquid and the other - for the curing agent (Abstract, col. 5, lines 52-66; col. 4, lines 56-67, Fig. 2),
wherein a blowing agent is used as a foaming component in the curable liquid or the curing agent (col. 6, lines 30-36),
wherein the mixing device further comprises gap-adjustment device capable of altering width of the gap along the axial direction by movement of the rotor along the central axis, thereby controlling the internal pressure of the mixer (col. 3, lines 15-25). The sensors are provided that measure the mixed liquid product for pressure, and the rotor/casing gap is adjusted by axially displacing the rotor or the casing or both (col. 3, 
Thus, the axially moveable and rotatable rotor of Imaizumi et al that adjusts the rotor/casing gap appears to correspond to “adjusting member arranged displaceably relative to the discharge opening and adjusting a gap between the adjusting member and the discharge opening” as claimed in instant claim 1, and specifically the rotatable rotor of  Imaizumi et al  appears to correspond to rotating agitator of instant claims 1, 22-23.  The rotor is axially displaced by the gap-adjusting device in order to alter the gap between the rotor and the casing (col. 4, lines 40-42), and thereby appears to be biased in the direction of discharge opening by said gap-adjusting device as cited in instant claim 1.

17.  The gap-adjustment device comprising a linear displacement cylinder and a controller of Imaizumi et al appears to correspond to “a force storage member” as claimed in instant claim 1.  It is further noted that the claimed “force storage member” is cited in instant specification as comprising a spring or hydraulic piston-cylinder unit as well (p. 4, lines 7-15 of instant specification), and the pressure is adjusted directly in the case of the hydraulic piston-cylinder unit (p. 4, lines 13-14 of instant specification). Therefore, by using the combination of the displacement cylinder and the controller in the mixer of Imaizumi et al the pressure in the mixer would be adjusted similarly to the pressure adjustment used in instant invention; the controller biased to the linear-displacement cylinder of Imaizumi et al appears to correspond to the adjusting device as well. Since the process of  Imaizumi et al is a continuous process of mixing (col. 7, Imaizumi et al appears to act at least partially continuously, i.e. steplessly. Further, it would have been obvious to a one of ordinary skill in the art to choose the adjusting device that is operatable and adjustable either in steps or continuously, i.e. steplessly, depending on the specific desired operating conditions, especially since there are only two options for such adjustment to take place either in steps or without steps (as to instant claim 17).

18.  The combination of axially moveable rotor/agitator with gap-adjustment device capable of controlling the pressure within the mixer of Imaizumi et al appears to correspond to “pressure holding device” of instant claim 1.

19. As to instant claims 22-23, the pressure of the mixed liquid is controlled; when such pressure of the mixed liquid has trended upward, the control can be exercised by displacing the rotating rotor as so to widen the rotor/casing gap (col. 5, lines 5-12). 
The gap between the rotor and the casing is adjustable (col. 3, lines 29-31). Since the gap is cited as being widened, therefore, in order to widen said gap, the rotor should intrinsically and necessarily be displaced away from the gap.
Thus, the rising pressure of the mixed liquid determines the width of the rotor/casing gap and thereby of discharge outlet, and thus the increased pressure of the mixed liquid appears to correspond at least partially to the “force” that would “displace” the rotor away from the gap and widen the gap. Thus, the pressure of the mixed liquid appears to alter the gap along the axial direction between the rotor and the casing, therefore, the gap-adjusting device along with the increased pressure/”force” of the mixed liquid appear to control the width of the rotor/casing gap by moving the rotor away from the gap.

20. As to instant claims 21-23, 
Cheng discloses a mixing device for mixing a resin with a fluid foaming agent, comprising: an elongated barrel 10, a cylindrical plunger 12 for continuous rotation within the barrel (col. 2, lines 65-68; Fig. 1), a mixing section with grooves, and further a spring 18 (Fig. 1),
wherein the pressure developed by the mixed material produces a force which causes plunger 12 to move rearward against the force exerted by spring 18; and further spring 18 urges plunger 12 forward, depending on the pressure inside the mixer (col. 4, lines 62-col. 5, lines 3).

    PNG
    media_image2.png
    186
    680
    media_image2.png
    Greyscale

Thus, Cheng explicitly teaches the use of a spring as the force storage means that moves the plunger/agitator back and forth depending on the pressure inside the mixing apparatus.


Response to Arguments
22.  Applicant's arguments filed on June 23, 2021 have been fully considered. 

23. With respect to Applicant’s arguments regarding the rejections of claims 1-3, 8, 11-13, 17, 21-23 under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814 and of claims 1-3, 8, 11-13, 17-18, 21-23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-11 of a copending application 15/740,609 (published US 2018/0194037, claims 1-11 of now issued as US 11,034,059) in view of Imaizumi et al (US 5,902,042), Cheng (US 5,098,267) and  Markle (US 4,753,534), it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Imaizumi et al discloses a mixing device comprising (Fig. 1): a casing having a conical interior surface (2a) (which corresponds to a mixing chamber of claims 22 and 23) and a discharge outlet (2b) (corresponding to discharge opening of claims 1, 22-23), a rotor that rotates at its center on the axis of the cone (corresponding to agitator of claims 1, 22-23), a pressure-transport device; and two feed inlets: one –for the curable 
wherein a blowing agent is used as a foaming component in the curable liquid or the curing agent (col. 6, lines 30-36),
wherein the mixing device further comprises gap-adjustment device capable of altering width of the gap along the axial direction by movement of the rotor along the central axis (col. 3, lines 15-25). The sensors are provided that measure the mixed liquid product for pressure, and the rotor/casing gap is adjusted by axially displacing the rotor or the casing or both (col. 3, lines 26-31; col. 4, lines 40-44). The gap-adjustment device comprises a linear-displacement cylinder and a controller (col. 4, lines 40-45).
Thus, the axially moveable and rotatable rotor of Imaizumi et al that adjusts the rotor/casing gap appears to correspond to “adjusting member arranged displaceably relative to the discharge opening and adjusting a gap between the adjusting member and the discharge opening” as claimed in instant claim 1, and specifically the rotatable rotor of  Imaizumi et al  appears to correspond to rotating agitator of instant claims 1.  The rotor is axially displaced by the gap-adjusting device in order to alter the gap between the rotor and the casing (col. 4, lines 40-42), and thereby appears to be biased in the direction of discharge opening by said gap-adjusting device as cited in instant claim 1.

3) Instant specification does not provide a specific definition of “biased” with respect to “the adjusting member being biased in a direction of the discharge opening by a force storage member”.



    PNG
    media_image1.png
    184
    675
    media_image1.png
    Greyscale

Therefore, the term “adjusting member is biased in a direction of the discharge opening by a force storage member”, as claimed in claim 1, appears to mean that a force is applied to said adjusting member to establish “the reference level to operate”, i.e. to control and adjust the size of the discharge opening, wherein such force is provided by said force storage member.
On the other hand, since the rotor in the mixing device is axially moveable to control the rotor/casing gap and such movement is forced and controlled by the linear-displacement cylinder, therefore, in the mixing device of Imaizumi et al a force appears to be applied (i.e. “biasing”) to the rotor (i.e. “adjusting device”)  by  said linear-displacement cylinder (i.e. by “force storage member”) in the axial direction to control the rotor/casing gap (i.e. “in a direction of the discharge opening”) as well.

4)  The gap-adjustment device comprising a linear displacement cylinder and a controller of Imaizumi et al appears to correspond to “a force storage member” as claimed in instant claim 1.  It is further noted that the claimed “force storage member” is 

5) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

6) Further, it is not clear why the use of spring instead of linear-displacement cylinder in the mixing device of Imaizumi et al would allow for less precise control, as argued by Applicant, as the pressure/tension of the spring can be properly adjusted and controlled as well.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764